UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7727



CHARLES HATFIELD,

                                            Petitioner - Appellant,

          versus


EARL BESHEARS, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-247-JFM)


Submitted:   April 20, 1999                  Decided:   May 21, 1999


Before WILKINS and WILLIAMS, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Hatfield, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Annabelle Louise Lisic, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Hatfield seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See Hatfield v. Beshears, No. CA-98-

247-JFM (D. Md. Oct. 20, 1998).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                           DISMISSED




                                  2